Case: 2:19-cv-05551-MHW-EPD Doc #: 24 Filed: 07/31/20 Page: 1 of 3 PAGEID #: 112




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


DEREK DE JONG, et al.,

                       Plaintiffs,                           Case No. 2:19-cv-5551

       v.                                                    Judge Michael H. Watson

THE OHIO STATE UNIVERSITY,                                   Chief Magistrate Judge
                                                             Elizabeth P. Deavers
                       Defendant.



            STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. Pro. 41(a)(1)(A)(ii), Plaintiffs Derek de Jong, John Does 137-

 139, and Defendant The Ohio State University (“OSU”) hereby stipulate to the DISMISSAL

 WITH PREJUDICE of any and all claims which have been, could have been, or should have

 been asserted against OSU in the Plaintiffs’ Complaint. The parties will bear their own attorneys'

 fees, costs and expenses.

 Stipulated And Agreed To By:

  Attorney for Plaintiffs:                    Attorney for Defendant:

  /s/ Richard W. Schulte                      DAVID A. YOST
  Richard W. Schulte (0066030)                ATTORNEY GENERAL OF OHIO
  Wright & Schulte, LLC
  865 S. Dixie Dr.                            /s/ Michael H. Carpenter (by email consent)
  Vandalia, OH 45377                          Michael H. Carpenter (0015733) (Trial Attorney)
  (937) 435-7500                              Timothy R. Bricker (0061872)
  (937) 435-7511                              Jennifer A.L. Battle (0085761)
  rschulte@yourlegalhelp.com                  David J. Barthel (0079307)
                                              Stephen E. Dutton (0096064)
  Counsel for Plaintiffs                      Carpenter Lipps and Leland LLP
                                              280 Plaza, Suite 1300

                                                 1
Case: 2:19-cv-05551-MHW-EPD Doc #: 24 Filed: 07/31/20 Page: 2 of 3 PAGEID #: 113




                                     280 North High Street
                                     Columbus, OH 43215
                                     Phone: (614) 365-4100
                                     Fax: (614) 365-9145
                                     E-mail: carpenter@carpenterlipps.com
                                     bricker@carpenterlipps.com
                                     battle@carpenterlipps.com
                                     barthel@carpenterlipps.com
                                     dutton@carpenterlipps.com

                                     Special Counsel for Defendant
                                     The Ohio State University




                                       2
Case: 2:19-cv-05551-MHW-EPD Doc #: 24 Filed: 07/31/20 Page: 3 of 3 PAGEID #: 114




                                  CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing was filed electronically on July 31, 2020. Notice

 was sent by operation of the Court’s electronic filing system to all other counsel who have

 entered an appearance and any parties who have entered an appearance through counsel. The

 parties may access this filing through the Court’s ECF system.



                                                           /s/ Richard W. Schulte
                                                           Richard W. Schulte (0066030)
                                                           Wright & Schulte, LLC
                                                           865 S. Dixie Dr.
                                                           Vandalia, OH 45377
                                                           (937) 435-7500
                                                           (937) 435-7511 facsimile
                                                           rschulte@yourlegalhelp.com

                                                           Counsel for Plaintiffs




                                               3
